



COURT OF APPEAL FOR ONTARIO

CITATION: Boehme (Re), 2020 ONCA 735

DATE: 20201120

DOCKET: C68412

Simmons, Lauwers and Nordheimer
    JJ.A.

IN THE MATTER OF:  Ralph Peter Boehme

AN APPEAL UNDER PART XX.1 OF THE
CODE

Ralph Boehme in person

Erin Dann and Geocelyne Meyers, as
    amicus curiae

Nicholas Hay, for the respondent, Attorney
    General of Ontario

Heard: November 16, 2020 by
    videoconference

On appeal against the disposition of the
    Ontario Review Board dated December 16, 2019.

REASONS FOR DECISION

[1]

Mr. Boehme appeals from the disposition of the Ontario
    Review Board that continued the detention order against him. The appellant
    submits that the Board erred in not granting him an absolute discharge.

[2]

The Board found that the appellant continues to
    represent a significant threat to the safety of the public. It also found that,
    absent a detention order, the appellant would likely stop his medication,
    return to substance use, refuse psychiatric care and resume his harassing
    behaviour leading to the likelihood of serious psychological harm. The Board
    further found that a conditional discharge would not permit the appellants
    medical team sufficient time to intervene and prevent the appellant from
    engaging in criminal conduct, if the concerns about him abandoning his
    medication and returning to substance use materialized.

[3]

The evidence does not provide any foundation for
    an absolute discharge. All that the appellant offers is the simple passage of
    time. He says that he has had enough and that all he wants is to get on with
    his life. We contrast that statement by the appellant with the available
    evidence which shows that, notwithstanding the passage of time, the appellant
    still lacks insight into his behaviour, and his mental health issues, and he
    still poses a significant risk to the safety of the public.

[4]

Amicus
advances
    a separate position and that is that the Board erred in its consideration of a
    conditional discharge. We do not agree. The Boards rationale for rejecting a
    conditional discharge is sound, given the appellants current condition and the
    real concerns that, absent a detention order, the appellant will leave
    supervised housing, cease to take his medication, resume substance use, and
    deteriorate. The Board accepted the evidence of the appellants medical team
    that they need to be able to react quickly, if such a deterioration occurs, to
    mitigate the risk of the appellant contacting the victim, and that a
    conditional discharge does not provide that immediate response. It was
    reasonable for the Board to rely on that advice, given the gap in the
    enforcement of conditional discharges that has been identified on a number of
    occasions by this court: see, for example,
Re Davies
, 2019 ONCA 738,
    at para. 39.

[5]

Amicus
also
    submits that the Board failed to properly inquire into what is submitted to be
    a treatment impasse. Again, we do not agree. There is little in the record to
    establish that there is an impasse, as such. That said, the appellant has been
    under the supervision of the Board since 2011. We are concerned that there has
    been a lack of real progress in addressing the appellants condition since that
    time. The evidence does show that, at least recently, the appellants medical
    team has been considering alternate diagnoses and other forms of treatment. We
    would urge the Board to look closely at these efforts at the appellants next
    review (which is to be held shortly) and ensure that adequate steps are being
    taken to try and advance proper treatment of the appellants condition.

[6]

The appeal is dismissed.

Janet
    Simmons J.A.
P. Lauwers J.A.
I.V.B. Nordheimer J.A.


